COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN RE: REBECCA MACIAS NELSON,                                     No. 08-20-00175-CV
                                                  §
                           Appellant,                        AN ORIGINAL PROCEEDING
                                                  §
                                                                    IN MANDAMUS
                                                  §

                                                  §


                                           O R D E R

        Pending before the Court is Real Party in Interest’s motion to abate the appeal. The motion

is GRANTED, and the appeal is abated until October 10, 2020, to give the parties an opportunity

to settle the dispute. If the parties are able to finalize a settlement prior to October 10, 2020, the

parties are directed to notify the Court of that fact and to file an appropriate motion to dispose of

this action.

        IT IS SO ORDERED this 10th day of September, 2020.


                                               PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.